Citation Nr: 0017886	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  98-16 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for a right 
mastectomy as the residual of gynecomastia, currently rated 
as 10 percent disabling.

2.  Entitlement to service connection for post traumatic 
stress disorder.

3.  Entitlement to service connection for a bilateral eye 
disability.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder other than post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board



ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This appeal arises from rating decisions of the Jackson, 
Mississippi, Regional Office.  The claim for entitlement to 
service connection for post traumatic stress disorder (PTSD) 
arises from a rating decision of June 1998.  The claims for 
entitlement to an increased disability rating and service 
connection for a bilateral eye disability arise from a rating 
decision of March 1999.

The remand that follows this decision will address the issue 
of whether new and material evidence has been received to 
reopen a previously disallowed claim of entitlement to 
service connection for a psychiatric disorder other than 
PTSD.  


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's increased rating and service connection for PTSD 
claims has been developed.

2.  The right breast corrective surgery was a wide local 
excision and did not significantly alter the size of the 
right breast when compared to the left breast.

3.  The claim for service connection for PTSD is plausible.

4.  The veteran engaged in combat with the enemy.

4.  The veteran does not have PTSD.

5.  There is no competent evidence that any current eye 
disease or disorder is related to service, and the claim is 
thus not plausible.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for the residuals of a right mastectomy due to 
gynecomastia are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.20, 4.27, 4.56, 4.73, 4.116, 
4.118, 4.119 Diagnostic Codes 7626, 7804, 7912 (1999).

2.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.304(f) (1999).

3.  The claim for service connection for a bilateral eye 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

In a rating decision in May 1991, service connection for 
"unilateral breast enlargement, right" was granted.  A 
noncompensable disability rating was assigned under 
Diagnostic Codes 7999-7912.  Following a March 1995 Board of 
Veterans' Appeals (Board) decision, the disability was 
reclassified as "Unilateral breast enlargement, S/P [status 
post] subcutaneous mastectomy for right gynecomastia, with 
scar."  The disability rating was increased to 10 percent.  
A March 1999 rating decision rated the disability under the 
criteria of Diagnostic Codes 7912-7804 and continued the 10 
percent rating.

A June 1967 clinical record entry notes the veteran was stung 
by a bee in the right eye.  The eyes were swollen and itched.

The report of medical history, dated in April 1968 for 
separation from service, notes that the veteran denied having 
had eye trouble.  The report of medical examination, also 
dated in April 1968 for separation from service, notes that 
the eyes-general and ophthalmoscopic clinical evaluations 
were normal.

The DD-214 indicates that the veteran was a light weapons 
infantryman.  He was awarded the Republic of Vietnam Campaign 
Medal, the Vietnam Service Medal with One Bronze Service 
Star, and the Combat Infantryman Badge.  

A February 1974 Department of Veterans Affairs (VA) 
neuropsychiatric consultation notes a diagnosis of transient 
situational disturbance: adjustment reaction of adult life 
due to job.

A November 1977 eye consultation report notes that the 
veteran complained that his left eye had been red for the 
past two days, that it was becoming increasingly painful, and 
that he had photophobia.  The fundi were benign bilaterally.  
The right eye examination was normal and the cornea was 
clear.  On the left, there were several very small 
keratoprecipitates, there was one to two plus flare and one 
plus cell in the anterior chamber, the iris dilated poorly, 
and the pupil was slightly eccentric when dilated.  The lens 
appeared normal.  No diagnosis was given.

An October 20, 1981, VA medical certificate notes the veteran 
complained of right eye irritation that began three days 
earlier.  The impression was possible iritis but could not be 
certain without slit lamp examination.  An October 27, 1981, 
VA medical certificate notes probable iritis.  An October 29, 
1981, VA clinical record notes an impression of anterior 
uveitis of unknown etiology.  

A May 1982 VA medical certificate shows a diagnosis of 
insomnia and vomiting, situation reaction to adult life 
pressures.

A June 6, 1985, VA medical certificate notes a diagnosis of 
situational depression due to termination at job.  A June 6, 
1985, VA clinical record notes assessments of situational 
depression and alcohol abuse via history.

A VA hospital discharge summary for hospitalization from June 
through July 1985 notes Axis I diagnoses of acute delirium of 
undetermined etiology and alcohol abuse.  The physical 
examination notes the pupils were equal, round, and reactive 
to light.  Extraocular muscles were intact.  Fundi were 
benign and the sclerae were brownish bilaterally.  A 
neurology consultation notes that the appellant appeared to 
be somewhat overmedicated and contains impressions of 
confusion, delusions, and hallucinations.  The examiner was 
not sure if it was due to hyperglycemia and/or alcohol 
withdrawal versus primary psychiatric disorder.  

An August 1985 VA medical certificate notes a diagnosis of 
depression.

A September 1985 report of a psychiatric evaluation at a 
private mental health center shows an impression of psychotic 
depression only partially in remission.  Private mental 
health center records, dated from October 1985 to November 
1988, note psychiatric treatment.  Private mental health 
center records, dated in July 1986, August 1986, and October 
1986, note impressions of major depression with psychotic 
features in remission.  A statement from a private mental 
health center, dated in April 1987, notes that the veteran 
had a diagnosis of major depression with psychotic features, 
and alcohol abuse. 

Statements from a private physician, dated in May 1987 and 
June 1987, indicate that the veteran was referred to a 
private mental health facility and found to have major 
depression with seizures and schizophrenia.  

The report of a disability determination examination, typed 
in June 1987, shows diagnoses of major depression with 
psychotic features and alcohol abuse episodium.

A June 1987 VA medical certificate notes a diagnosis of right 
eye conjunctivitis.  An August 1987 VA medical certificate 
shows a diagnosis of left eye conjunctivitis.

The report of a VA examination, dated in December 1987, notes 
poor vision.  Pupils were equal, round, and reactive to 
light.  Extraocular muscles were intact.  There was a 
questionable opacity on the left.  The discs were sharp.  The 
report of another VA examination, dated in December 1987, 
notes a diagnosis of major depression recurring with 
psychotic features.  The report notes that the veteran 
indicated his problems began when he was in the Army.

A statement from a private mental health center, dated in May 
1988, notes that since March 1987, the veteran was seen by a 
staff psychiatrist every two months.  The diagnoses were 
major depression with psychotic features and alcohol abuse 
episodium.  An examination, conducted in February 1989 at the 
private mental health facility, shows a diagnosis of major 
depression with psychotic features.  A disability 
determination examination at the private mental health 
facility, dated in April 1989, notes diagnoses of major 
depression with psychosis in partial remission and consider 
personality disorder with dependent behavior.

The report of a VA psychiatric examination, dated in November 
1990, notes a diagnosis of recurrent major depression with 
psychotic features in partial remission.  The veteran claimed 
that he was first treated for emotional problems in 1967 and 
at a VA mental hygiene clinic in 1968.

A March 1991 VA hospital discharge summary notes the veteran 
underwent a right subcutaneous mastectomy for right side only 
gynecomastia.  The operation report notes the right sided 
gynecomastia was very pronounced and that only breast tissue 
was removed.  The tissue examination report shows 
gynecomastia.

A VA hospital summary for hospitalization from September 1993 
to October 1993 notes Axis I diagnoses of alcohol dependence 
and dysthymia by history.  A September 1993 VA medical 
certificate notes a diagnostic impression of alcohol 
dependence.  The plan was to admit the veteran.  A September 
1993 interval summary notes Axis I diagnoses of alcohol 
dependence and dysthymia.  An October 1993 social assessment 
notes the veteran was admitted for alcohol dependence and a 
mental disorder.  An October 1993 report of psychological 
testing indicates that the veteran's score suggested the 
presence of organic impairment.  An October 1993 
biopsychosocial summary notes diagnostic impressions of 
alcohol dependence and dysthymia.  An October 1993 chemical 
dependency treatment program/dual diagnosis treatment program 
problem list shows acute intoxication/ withdrawal and/or 
psychiatric disorders of alcohol dependence and dysthymia.  
An October 1993 chemical dependency treatment program/dual 
diagnosis treatment program treatment plan review shows acute 
intoxication/withdrawal and/or psychiatric disorders of 
alcohol dependence and dysthymia.

VA clinical records show continued chemical dependency 
treatment program dual diagnosis treatment/counseling from 
October 1993 to December 1994.  

VA clinical records, dated from March 1995 to March 1997, 
show continued chemical dependency treatment program dual 
diagnosis treatment/counseling.  The assessment shown in the 
records was alcohol dependence in remission.  

A private left eye fundus photograph report, dated in July 
1995, notes lesions typical of early diabetic retinopathy.

An October 1995 VA clinical record notes the fundi of the 
right eye showed exudates and microaneurysms.  There were 
small hemorrhages in the perimacular area.  The examiner 
indicated the left eye could not be seen well due to glare on 
the cornea.  The record notes right retinopathy in the 
macular and perimacular area.

A December 1995 VA clinical record notes the veteran 
complained of itch and constant pain at the right nipple.  
The record indicates the veteran's complaints didn't appear 
to have a surgical etiology.

A January 12, 1996, VA clinical record notes extensive 
changes of diabetic retinopathy in the macular area of the 
right eye.  The examiner indicated the macular area of the 
left eye could not be seen well.  A January 12, 1996, 
ophthalmology follow up notes impressions of nonproliferative 
diabetic retinopathy, hypertensive retinopathy, and anterior 
uveitis.  A January 17, 1996, VA clinical record notes the 
veteran had nonproliferative diabetic retinopathy, anterior 
uveitis, and hypertensive retinopathy.  A January 26, 1996, 
ophthalmology follow up notes an impression of anterior 
uveitis left greater than right.

A March 1996 VA clinical record notes the veteran complained 
of chronic pain in the right chest wall.  The record notes 
hyperesthesia in a dermatomal pattern on the right chest 
including lateral and medial to right breast and the breast 
itself.

A May 1996 VA clinical record notes a history of gynecomastia 
status post mastectomy five years earlier with continued 
chest wall pain-possible nerve injury possible chondritis.

A January 28, 1997, VA clinical record notes the veteran 
complained of pain since surgery for right breast 
gynecomastia.  There were no right breast masses, no 
tenderness to palpation, and no bony deformity.  A January 
29, 1997, VA clinical record notes the right breast was 
tender with some thickening on palpation.  There was no 
nipple discharge.  

A February 1997 VA report of a mammogram of the right breast 
shows findings that most likely represented a manifestation 
of gynecomastia.  

An April 1997 VA clinical record notes the veteran complained 
of pain following the right breast mastectomy.  The 
impression was chronic pain.

A May 1997 pain symptomatology assessment notes the veteran 
had constant slight pain and occasional moderate pain in the 
right breast area.   

A July 3, 1997, VA clinical record notes the veteran 
complained of chronic pain since an operation for 
gynecomastia.  The impression was chronic pain.  A July 29, 
1997, VA clinical record notes mild chest wall pain in the 
area of the right nipple.  The impression was chronic pain.  

A September 1997 primary care initial physical notes a 
scotoma of the left pupil.

A March 1998 VA examination report shows a diagnosis of PTSD.  
The veteran gave a history of seeing classmate J. C. K. 
killed from stepping on a mine.  He also gave a history of a 
soldier in his barracks being killed by a grenade.  He 
indicated a typical day was being on patrol as a 
radiotelephone operator carrying an M60 machine gun.  He 
indicated he was in at least 20 firefights.  The examiner 
indicated that the veteran gave a history that was consistent 
with PTSD and the claims file was reviewed.

The report of an April 1998 VA general medical examination 
notes the veteran had a history of glaucoma and cataracts.  
An April 1998 report of a VA PTSD examination indicates that 
psychometric test data provided support for a diagnosis of 
PTSD.  The report notes that the test data should not be used 
as the sole source of information for diagnostic purposes.  

A VA hospital discharge summary notes the veteran was 
admitted from April 1998 to May 1998 for a period of 
observation and evaluation of nine inpatient days.  The 
veteran reported he experienced trauma and witnessed the 
death of one of his best friends in combat.  He also reported 
several other incidents where he saw or participated in 
excessive violence.  The summary notes when asked about a 
discrepancy in the date of death of his friend, the veteran 
was unable to provide an explanation and indicated he may 
have been confused on the date.  The Axis I diagnoses were 
depression with psychotic features which seemed to be related 
to his experiences while serving in Vietnam and the minimal 
criteria for PTSD were not met.  Psychometric testing met the 
criteria for a diagnosis of PTSD.  However, 
neuropsychological testing was indicative of alcohol induced 
persisting dementia, that the veteran was not malingering, 
and he may be exaggerating his disorder due to dementia.  
Axis I diagnoses were also alcohol-induced persisting 
dementia and history of alcohol dependence in sustained 
remission.  

An April 1998 VA ophthalmology clinical record notes 
diagnoses of early cataracts of both eyes, post [illegible] 
history of trauma left eye years ago, nonproliferative 
diabetic retinopathy of both eyes, increased cup to disc 
ratio normal intraocular pressure, and blepharitis.  An 
October 1998 VA ophthalmology clinical record notes diagnoses 
of nonproliferative diabetic retinopathy of both eyes, 
cataracts of both eyes not visually significant, increased 
cup to disc ratio normal intraocular pressure, and history of 
blepharitis-stable.

The June 1998 rating decision indicates that the Vietnam 
Veterans Memorial Directory of Names listed J. C. K. as 
having died in August 1968. 

An October 1, 1998, statement indicates that the veteran had 
been a client at a Vet Center since November 1988 when he 
presented with symptoms of PTSD.  An October 29, 1998, 
statement from a Vet Center notes the veteran was interviewed 
to determine goals, and he attended group sessions of 12 
weeks.  

The report of a December 1998 VA eyes examination shows 
impressions of glaucoma suspect both eyes, iris lens 
synechiae left eye, mild nuclear sclerotic cataract both 
eyes, and mild allergic conjunctivitis both eyes. The report 
of a December 1998 VA miscellaneous endocrine disease 
examination notes that the veteran complained of pain where 
he was operated for gynecomastia, that it was painful to take 
a deep breath, he was on strong analgesics, and it kept him 
awake at night.  The report notes the right breast was tender 
and there was a one and one half-inch tender surgical scar.

A February 1999 VA miscellaneous respiratory disorders 
examination report notes that the veteran's chest wall pain 
was secondary to surgery for the right gynecomastia.  The 
pain was chest wall in nature, did not radiate, was tender to 
palpation, and was elicited with deep inspiration or chest 
wall movement.  There were no underlying pulmonary problems 
to produce the pain.

An April 1999 VA ophthalmology clinical record notes 
diagnoses of nonproliferative diabetic retinopathy with 
macular edema right eye, trace nuclear sclerotic cataract of 
both eyes, increased cup to disc ratio stable with borderline 
intraocular pressure-glaucoma suspect, dry eyes/history of 
blepharitis, and old trauma left eye.

An April 1999 report of private retinal angiography notes an 
impression of nonproliferative diabetic retinopathy of both 
eyes with low-grade macular edema in the right eye.

A July 22, 1999, VA clinical record notes an impression of 
depression influenced by injury and sequela from a right leg 
injury the previous year.  A July 30, 1999, VA medical 
certificate notes a diagnostic impression of conjunctivitis.

A May 1999 VA medical certificate notes diagnostic 
impressions that include depression.

An October 1999 VA ophthalmology clinical record notes 
diagnoses of nonproliferative diabetic retinopathy with 
macular edema right eye with exudates and microaneurysms and 
glaucoma suspect with borderline intraocular pressure.   

An October 1999 report of private retinal angiography notes 
an impression of nonproliferative diabetic retinopathy of 
both eyes with low grade macular edema and exudates in the 
right eye.

II.  Legal Analysis

A.  Increased rating

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  In this case, the veteran has asserted that 
the service connected residuals of a right mastectomy due to 
gynecomastia is worse than currently evaluated, and he has 
thus stated a well-grounded claim.

The veteran has been accorded VA examinations.  He has not 
indicated that additional relevant evidence of probative 
value may be obtained which has not already been sought and 
associated with the claims folder.  Accordingly, the Board 
finds that the duty to assist, as mandated by 38 U.S.C.A. § 
5107(a) (West 1991), has been satisfied.

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities contained in 38 C.F.R. Part 4 (1999) (Schedule).  
The disability ratings are based on the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155 
(West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Where a disability is not specifically listed in the 
Schedule, the disability will be considered under criteria 
where the function affected, the anatomical localization, and 
the symptomatology are analogous.  38 C.F.R. § 4.20 (1999).  

When an unlisted disease, injury, or residual condition is 
encountered that requires rating by analogy, the diagnostic 
code number will be "built up."  The first two digits will 
be selected from that part of the schedule most closely 
identifying the part or system of the body involved and the 
last 2 digits will be "99" for all unlisted conditions.  In 
the selection of code numbers, the disability will generally 
be represented by the number assigned to the residual 
condition on the basis of which the rating is determined.  
38 C.F.R. § 4.27 (1999).

Service connection for right gynecomastia [excessive growth 
of the male mammary glands, Dorland's Illustrated Medical 
Dictionary 724 (28th ed. 1994)] was granted in 1991 and rated 
under the "built up" diagnostic code 7999-7912.  
Gynecomastia is not listed in the Schedule.  Therefore, it 
was rated by analogy under Diagnostic Code 7999 as disorder 
of the endocrine system and the rating was determined on the 
basis of Diagnostic Code 7912 for pluriglandular syndrome 
[pertaining to, derived from, or affecting several glands, 
Dorland's Illustrated Medical Dictionary 1314 (28th ed. 
1994)].  Diagnostic Code 7912 provides that pluriglandular 
syndrome is rated accordingly to major manifestations.  The 
veteran subsequently underwent a right mastectomy and is 
currently rated as 10 percent disabled under the "built up" 
Diagnostic Code 7912-7804.  Diagnostic Code 7912 is the 
rating criteria for pluriglandular syndrome and Diagnostic 
Code 7804 is the rating criteria for tender and painful 
superficial scars.  However, there is no evidence in the 
claims file that there is multiple endocrine gland 
involvement related to the mastectomy to warrant current 
consideration of Diagnostic Code 7912.  Rather, the Schedule 
provides specific rating criteria for the residuals of breast 
surgery in Diagnostic Code 7626.  Since a Diagnostic Code 
specific to the veteran's service connected condition is 
listed, the condition must be considered under these 
criteria.  As noted below, the major residual manifestation 
of the mastectomy for the gynecomastia is a painful scar.  
Therefore, the rating criteria for tender and painful 
superficial scars are also applicable and must be considered.  
Since there is no evidence in the claims file that there is 
multiple endocrine gland involvement related to the 
mastectomy to warrant current consideration of Diagnostic 
Code 7912 and other Diagnostic Codes are specifically 
applicable to rating the veteran's service connected 
disability, the rating criteria of Diagnostic Code 7912 need 
not be considered.  38 C.F.R. §§ 4.27, 4.116, 4.118, 4.119, 
Diagnostic Code 7626, 7804, 7912 (1999). 

Following radical mastectomy of both breasts, an 80 percent 
disability rating is warranted and following a radical 
mastectomy of one breast, a 50 percent rating is warranted.  
Following modified radical mastectomy of both breasts, a 60 
percent rating is warranted and following a modified radical 
mastectomy of one breast, a 40 percent rating is warranted.  
Following simple mastectomy or wide local excision with 
significant alteration of size or form of both breasts, a 50 
percent rating is warranted and when one breast is involved, 
a 30 percent rating is warranted.  Wide local excision 
without significant alteration of size or form of one or both 
breasts warrants a noncompensable disability rating.  For VA 
purposes: (1) Radical mastectomy means removal of the entire 
breast, underlying pectoral muscles, and regional lymph nodes 
up to the coracoclavicular ligament; (2) Modified radical 
mastectomy means removal of the entire breast and axillary 
lymph nodes (in continuity with the breast) with the pectoral 
muscles left intact; (3) Simple (or total) mastectomy means 
removal of all of the breast tissue, nipple, and a small 
portion of the overlying skin, but lymph nodes and muscles 
are left intact; (4) Wide local excision (including partial 
mastectomy, lumpectomy, tylectomy, segmentectomy, and 
quadrantectomy) means removal of a portion of the breast 
tissue.  38 C.F.R. § 4.116, Diagnostic Code 7626 (1999).

A March 1991 VA hospital discharge summary indicates that the 
veteran underwent a right subcutaneous mastectomy due to 
right gynecomastia.  The surgical report indicates that only 
breast tissue was removed.  There is no evidence in the 
record which shows that lymph nodes, muscle, or skin were 
removed.  Additionally, the tissue examination report only 
indicates that breast tissue was removed.  Accordingly, the 
breast surgery constitutes a wide local excision.  The March 
1991 surgery was to correct excessive growth of the right 
breast.  While this surgery altered the size of the right 
breast, it was to correct abnormal excessive growth of the 
breast.  Therefore, this corrective surgery does not 
constitute significant alteration of size of the right breast 
when compared with the left breast.  Since the right breast 
corrective surgery is considered a wide local excision and 
did not significantly alter the size of the right breast when 
compared to the left, the disability rating under Diagnostic 
Code 7626 is noncompensable.  Accordingly, an increased 
disability rating under these rating criteria is not 
warranted.  38 C.F.R. § 4.116, Diagnostic Code 7626 (1999).

Diagnostic Code 7804 provides that a 10 percent disability 
rating is warranted for a superficial scar that is tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1999). 

The Board's March 1995 decision found that the residual scar 
from the veteran's right mastectomy was tender and painful, 
and increased the disability rating to 10 percent under the 
criteria of Diagnostic Code 7804.  This was implemented in 
the April 1995 rating decision.  The 10 percent rating is the 
maximum disability rating that is available in the Schedule 
for a tender and painful scar.  Therefore, an increased 
disability rating for the scar manifestations of the 
veteran's right mastectomy is not available.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1999).  The veteran's chest 
wall pain is adequately compensated under this rating 
criterion, for there is no identifiable pathology other than 
the scar.  There was no muscle involvement in the surgery, 
and no pulmonary or other pathology attributable to the 
surgery or to account for the pain.

Based on the above, the preponderance of the evidence is 
against the veteran's claim for an increased disability 
rating for the residuals of a right mastectomy due to 
gynecomastia and the resulting scar.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.27, 4.56, 4.73, 
4.116, 4.118, 4.119 Diagnostic Codes 7626, 7804, 7912 (1999).

B.  Service connection

1.  PTSD

As an initial matter, it is noted that service connection for 
a nervous condition identified as major depression with 
psychotic features was denied in a rating decision in May 
1991.  The veteran was advised of this decision in a letter 
to him, dated May 17, 1991.  The veteran did not submit a 
notice of disagreement within the one year time period 
allowed.  Accordingly, the determination became final one 
year following the date he was notified.  38 U.S.C.A. 
§ 7105(c) (West 1991).

This appeal arises out of a claim for service connection for 
PTSD.  At the time of the May 1991 decision, PTSD had not 
been diagnosed and the issue of service connection for PTSD 
was not addressed.  Therefore, the claim for service 
connection for PTSD is a separate claim.  Ephraim v. Brown, 
82 F.3d 399 (Fed.Cir. 1996).  Since the claim for service 
connection for a nervous condition was previously denied in a 
final determination and the current claim for service 
connection for PTSD is a separate claim, this decision will 
be limited to addressing the claim for service connection for 
PTSD.

The veteran is a combat veteran and has received a diagnosis 
of PTSD based on his history.  Accordingly, his claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, a plausible claim has been presented.  
The veteran has not indicated that additional relevant 
evidence of probative value may be obtained which has not 
already been sought and associated with the claims folder.  
The veteran has received a VA examination and has been 
hospitalized for a period of observation and evaluation.  
Accordingly, the duty to assist, as mandated by 38 U.S.C.A. § 
5107(a) (West 1991), has been satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for PTSD 
requires medical evidence of a diagnosis; a link, established 
by medical evidence, between current symptoms and an 
inservice stressor(s); and credible supporting evidence that 
the claimed inservice stressor(s) occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999). 

The veteran claims he witnessed the death of a friend in 
combat.  However, the RO noted that the Vietnam Veterans 
Memorial Directory of Names showed this individual was killed 
in August 1968, which was after the veteran's discharge from 
service.  Therefore, there is clear and convincing evidence 
that the veteran could not have witnessed his friend's death 
in combat.  The occurrence of this stressor has been 
rebutted.  However, the veteran's DD-214 shows that he was a 
light weapons infantryman and was awarded the Combat 
Infantryman Badge.  Therefore, the veteran engaged in combat.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  The veteran claimed 
stressful events in the March 1998 VA examination report 
and/or the April-May 1998 VA hospital discharge summary of 
being on patrol, having a soldier in his barracks killed by a 
grenade, being in at least 20 firefights, and seeing or 
participating in excessive violence.  The veteran is shown to 
have engaged in combat and the claimed stressors (other the 
witnessing the death of his friend) are consistent with the 
circumstances, conditions, or hardships of his service.  
Therefore, his lay assertions support the occurrence of the 
claimed in-service stressors.  38 C.F.R. § 3.304(f) (1999).

A March 1998 VA examination report shows a diagnosis of PTSD 
and an April 1998 VA examination report shows that 
psychometric testing provided support for a diagnosis of 
PTSD.  The March 1998 VA examination report indicates the 
history given by the veteran was consistent with PTSD.  
Additionally, an October 1, 1998, statement indicates the 
veteran was a client at a Vet Center since 1988 when he 
presented with symptoms of PTSD.  This is the only evidence 
in the record that shows that the veteran has been diagnosed 
with PTSD. 

On the other hand, there is a substantial volume of 
psychiatric treatment records showing diagnoses other than 
PTSD.  These records show that in 1974 and 1982, the veteran 
was assessed with transient situational disturbance, 
adjustment reaction, and situation reaction.  From 1985 to 
1999, the veteran was generally assessed by both VA and 
private clinicians with depression and alcohol 
abuse/dependence, and not PTSD.  Additionally, records of 
continued private and VA psychiatric treatment that began in 
1985 and continued for many years do not show that the 
veteran had PTSD.  

Since records of extensive prior psychiatric treatment did 
not show that the veteran had PTSD, the RO requested that the 
veteran be hospitalized for a period of observation and 
evaluation to determine whether he had PTSD.  The summary of 
that VA hospitalization from April 1998 to May 1998 indicates 
that the minimum criteria for PTSD were not met.  

Significant detailed evidence, which includes both VA and 
private psychiatric evaluations, hospitalizations, and 
continuing treatment that spans a period of almost 15 years, 
shows psychiatric diagnoses other than PTSD.  The April 
through May 1998 VA hospitalization specifically determined 
that the veteran does not have PTSD.  The results of this 
hospitalization are very probative since the purpose of the 
hospitalization was to determine whether the veteran had 
PTSD, the results were based on a nine day period of 
observation, and the veteran was evaluated by several 
clinicians.  Based on these findings, the preponderance of 
the evidence is against finding that the veteran has PTSD.  
38 C.F.R. § 3.304(f) (1999).

The veteran engaged in combat and his claimed stressors are 
consistent with the circumstances, conditions, or hardships 
of his service.  However, the preponderance of the evidence 
is against finding that he has PTSD.  Therefore, the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.304(f) (1999).

2.  Eye disability

The threshold matter to be resolved is whether this claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A veteran has, 
by statute, the duty to submit evidence that a claim is well 
grounded.  The evidence must "justify a belief by a fair and 
impartial individual" that the claim is plausible.  
38 U.S.C.A. § 5107(a) (West 1991).  Where such evidence is 
not submitted, the claim is not well grounded, and the 
initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

Under the provisions of 38 U.S.C.A. § 5107(a) (West 1991), 
the VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Once a claimant has 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that a claim is well-grounded, the 
claimant's initial burden has been met, and VA is obligated 
under 38 U.S.C.A. § 5107(a) (West 1991) to assist the 
claimant in developing the facts pertinent to the claim.  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence in support of the claim is presumed.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit 
v. Brown, 5 Vet. App. 91. 93 (1993).  In the absence of proof 
of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Evidence of incurrence during service and evidence of a nexus 
with service can be satisfied by (1) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (2) evidence showing 
postservice continuity of symptomatology; and (3) medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
The disease entity must be identified and shown to be 
chronic.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. 
§ 3.303(b) (1999).  Service connection may also be granted 
when all of the evidence demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The service medical records show that in June 1967 the 
veteran was stung by a bee in the right eye.  However, at the 
time of his separation from service, he indicated that he had 
not had any eye problem and the clinical evaluation of the 
eyes was normal.  Therefore, any eye problem related to the 
bee sting during service was acute.  38 C.F.R. § 3.303(a), 
(b) (1999).

Following service in 1977, the veteran complained of red left 
eye, pain, and photophobia.  No diagnosis was given.  The 
earliest indication of a diagnosed eye condition was in 1981 
when the veteran was diagnosed with possible iritis or 
anterior uveitis.  In 1987, the veteran was diagnosed with 
conjunctivitis.  Beginning in 1995, VA and private medical 
records show the veteran was assessed or diagnosed with 
diabetic retinopathy, nonproliferative diabetic retinopathy, 
exudates and microaneurysms of the fundi of the right eye, 
hypertensive retinopathy, a scotoma of the left pupil, 
anterior uveitis, cataracts and nuclear sclerotic cataracts, 
history of blepharitis, suspected glaucoma, conjunctivitis, 
and low grade macular edema of the right eye.  However, there 
is no competent evidence in the record that any of these eye 
diseases or disorders were incurred in service or are related 
to the bee sting in service.  38 C.F.R. § 3.303(b), (d) 
(1999).

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim of 
service connection for an eye disability is plausible.  There 
is no competent evidence in the record of a nexus between the 
veteran's current eye diseases or disorders, and service.  
Accordingly, the claim is not well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992), Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

Based on the above, the claim for service connection for a 
bilateral eye disability is denied.  38 U.S.C.A. § 5107(a) 
(West 1991).


ORDER

1.  A disability rating in excess of 10 percent for a right 
mastectomy as the residual of gynecomastia is denied. 

2.  Service connection for PTSD is denied.

3.  Service connection for a bilateral eye disability is 
denied.


REMAND

A rating decision in May 1991 denied service connection for a 
nervous condition identified as major depression with 
psychotic features.  The veteran was advised of this decision 
in a May 1991 letter to him and did not appeal.  

In the June 1998 rating decision on appeal, the RO confirmed 
its prior denial of service connection for a psychiatric 
disorder other than PTSD, showing it on the rating sheet as 
major depression with psychotic features.  In the notice of 
disagreement initiating the current appeal, the 
representative at the time stated "you may presume this 
communication to be a Notice (or Renewed Notice) of 
Disagreement (NOD) as to VARO failure to grant the 
psychiatric disability claim(s)."  This is construed as a 
notice of disagreement with the failure of the RO to reopen 
the claim of entitlement to service connection for a 
psychiatric disability other than PTSD.  

The RO has not addressed the issue of whether new and 
material evidence has been received to reopen the claim for 
service connection for a psychiatric disability other than 
PTSD.  Therefore, this case must be returned to the RO to 
consider this issue and provide the veteran with a statement 
of the case addressing the issue.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, this case is REMANDED for the following:

1.  The RO should determine whether new 
and material evidence has been received 
to reopen a claim for service connection 
for a psychiatric disorder other than 
PTSD, and if the claim is reopened, 
whether service connection for a 
psychiatric disorder other than PTSD can 
be granted.

2.  If the decision remains adverse to 
the veteran, he and his representative 
should be provided with a statement of 
the case, and be apprised of the 
applicable time within which to respond.  
The case should only be returned to the 
Board for further consideration if the 
veteran perfects an appeal to this issue 
in a timely manner.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

